DETAILED ACTION
This office action is in response to Applicant’s communication of 10/16/2020. Claim 12 has been cancelled.  Claims 1-11, 13 and 14 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 8/20/2020 and 9/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-11, 13 and 14 recite “defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first and at least the second users who are subject of the sharing and at least one banking transaction division rule;”  It is not clear what the Applicants mean by this limitation, especially the emphasized portions. How does one define, either manually or through computer defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers……” as “storing” and/or “saving” data/information associating user identifiers with division rules in a database.  In view of these ambiguities the scope of the claims is unclear. Dependent claims 2-6, 10 and 11 are rejected by virtue of dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 7 and 8 are directed to a process and claims 9, 13 and 14 are directed to a device and terminal, i.e. machine performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to divide a sum of a transaction, i.e. dividing expenses, which is a fundamental economic practice, e.g. splitting a sum, and commercial or legal interactions, sharing expenses through a business transaction and thus grouped as Certain Methods of Organizing Human Activity.  Deciding to split the cost of certain transactions through identifying and agreeing to said transaction and subsequently 
	The following italicized limitation steps, referring to claim 1 of which claims 7, 8, 9, 13 and 14 are similar, set forth the abstract idea of a series of steps to divide a sum of a transaction, i.e. dividing expenses. 
[1] “defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first and at least the second users who are subject of the sharing and at least one banking transaction division rule;”  This is merely storing, at best, data associated with two people comprising a mathematical rule. This can easily be performed manually through pen and paper as it is merely defining a rule for performing a division of a value associated with identifying information of two entities.  
[2] “obtaining the first banking transaction recorded in a bank account of said first user, the banking transaction being associated with a division request and with a sharing identifier;” This is merely gathering the information needed to be used by the judicial exception.
[3] “associating the obtained first banking transaction with the common sharing space corresponding to the sharing identifier;”  This is merely associating/matching data which can be performed manually. 
[4] “sending a division authorization request at least to the second user in accordance with the division rule associated with the common sharing space;” Sending a request to divide a value is a manual step for performing the judicial exception. 
[5] “obtaining a division authorization;”  This is merely being granted authorization claimed at a high level of generality. 
ordering a second banking transaction between a bank account of the at least one second user and the bank account of the first user in accordance with a division sum obtained using the division rule of the common sharing space.”  This is merely the transfer of funds, a most fundamental economic practice, based on an agreed upon division of a transaction value.
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than the nominal recitation of a “device” and a “common sharing space”, interpreted to be a generic database throughout all claims, (claims 1 and 7), a “terminal” comprising a “graphical user interface” and a “common sharing space”, (claim 8),  a “device” comprising a “processor” storing “instructions” and a “common sharing space” (claim 9),  a “terminal” comprising a “processor” storing “instructions” and a “graphical user interface” for displaying information and a “common sharing space” (claims 13 and 14),       there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping.     
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices with graphical interfaces, i.e. processors with memory suitably programmed communicating with a database (at best) to perform the steps of defining, obtaining, associating, sending, obtaining and ordering. Claims 7, 8, 13 and 14 also recite steps of displaying information.  The computing elements are recited at a high-level of generality (i.e., as generic computers with processors, memory suitably programmed to perform the generic computer functions, a display rendering a graphical user 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computing devices with graphical interfaces, i.e. processors with memory suitably programmed communicating with a database (at best) to perform the steps of defining, obtaining, associating, sending, obtaining and ordering. Claims 7, 8, 13 and 14 also recite steps of displaying information amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first and at least the second users who are subject of the sharing and at least one banking transaction division rule;”  [2] “obtaining the first banking transaction recorded in a bank account of said first user, the banking transaction being associated with a division request and with a sharing identifier;” [3] “associating the obtained first banking transaction with the common sharing space corresponding to the sharing identifier;”  [4] “sending a division authorization request at least to the second user in accordance with the division rule associated with the common sharing space;” [5] “obtaining a division authorization;” [6] “and in response to obtaining the requested division authorization, ordering a second banking transaction between a bank account of the at least one second user and the bank account of the first user in accordance with a division sum obtained using the division rule of the common sharing space.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Obtaining transaction data with an identifier to associate entities stored in a database and apply a division rule for allocating the shared expense of said transaction amount by transferring funds between accounts is a business transaction carried out through leveraging the conventional functionality of generic. Off-the-shelf computing elements. Furthermore, the insignificant extra-solution activity steps claimed such as defining a common sharing space (as interpreted in the 35 U..C. 112(b) rejection above), obtaining (or selecting from a list) a banking transaction, displaying a request or button and sending the authorization are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and a Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). As such there is nothing inventive or significantly more than the abstract idea and method of human activity for dividing a sum of a transaction, i.e. dividing expenses.
Dependent claims 2-6, 10 and 11 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites that the transaction is based on a credit transaction in both user accounts. This is merely defining the type of transaction as one that is well-understood in commerce with nothing significantly more. Claim 3 merely claims that the division rule is authorized by a first and second user and is claimed at a very high level of generality. Approving an action is a most abstract idea.  Claim 4 and 5 merely define that the transaction selected for dividing is based upon a feature such as the means by which the payment was processed.  This is 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to divide a sum of a transaction, i.e. dividing expenses, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to divide a sum of a transaction, i.e. dividing expenses,) on one or more computers with databases and displays, and are considered to amount to nothing more than requiring a generic computer system (e.g. databases, terminals, devices, processors with memory suitably programmed and displays) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to divide a sum of a transaction, i.e. dividing expenses,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ye et al.(US 10,235,663)(Ye hereinafter) in view of Aadi et al. (US 2017/0286941)(Aadi hereinafter)

Regarding Claims 1 and 9, Ye discloses a method for automatically dividing a sum of a first banking transaction between a first and at least one second user, the method being implemented by a device (at least Abstract, “A method and device”) and comprising: 
defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first and at least the second users who are subject of the sharing and at least one banking transaction division rule; (at least col.3, lines 31-39, at least col.4, lines 1-5, discloses a common identifier of a plurality of users, at least col., lines 1-12, the payment scheme is associated with the group identified, lines 28-31, discloses that the payee may be part of the group and lines 48-67, various payment schemes determine the division of payment responsibility, at least col.5, lines 1-19, at least col.17, lines 21-25 and lines 39-58). 
obtaining the first banking transaction {……} of said first user, the banking transaction being associated with a division request and with a sharing identifier; (at least col.4, lines 48-49, “…after the group payment request is received…” and lines 50-67, discloses various preset division schemes, i.e. rules, for dividing a transaction). 
associating the obtained first banking transaction with the common sharing space corresponding to the sharing identifier; (at least FIG.1, element S102, a payment scheme is determined based on the transaction, at least col.2, lines 20-26, a request is posted to the pre-established group, at least col.4, lines 6-22).
sending a division authorization request at least to the second user in accordance with the division rule associated with the common sharing space; obtaining a division authorization; (at least FIG.8A, element 804a, at least col.6, lines 6-15, at least col.19, lines 25-29 and lines 40-46).
and in response to obtaining the requested division authorization, ordering a second banking transaction between a bank account of the at least one second user and the bank account of the first user in accordance with a division sum obtained using the division rule of the common sharing space; (at least col.4, lines 23-31, at least col.6, lines 55-67, at least col.7, lines 1-10 and lines 44-51, at least col.11, lines 27-36).   

	Although Ye substantially discloses the invention of claims 1 and 9 above, it appears that Ye does not explicitly disclose that the transaction information originated from a bank account, however, Aadi discloses: 
obtaining the first banking transaction {recorded in a bank account}; (at least Abstract, “…receiving, by a bill splitting computer-based system, a single record of charge (ROC) associated with a purchase by one or more members of a group,…”, at least [0009], “transaction account” reads on bank account, at least [0013], at least [0014], at least [0040], discloses a plurality of transaction accounts of a group of which one member incurs a financial obligation in his/her account on behalf of the other members, at least claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Aadi to the invention of Ye. 

Regarding Claim 7,  Ye discloses a method for requesting automatic division of a sum of a first banking transaction between a first and at least one second user, the method being implemented by a device (at least Abstract) and comprising: 
defining, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first user and at least the second user who are the subject of the sharing and at least one banking transaction division rule; (at least col.3, lines 31-39, at least col.4, lines 1-5, discloses a common identifier of a plurality of users, at least col., lines 1-12, the payment scheme is associated with the group identified, lines 28-31, discloses that the payee may be part of the group and lines 48-67, various payment schemes determine the division of payment responsibility, at least col.5, lines 1-19, at least col.17, lines 21-25 and lines 39-58).
selecting a request to divide the first banking transaction {……} of said first user, {……}; associating the first banking transaction with the defined sharing identifier; (at least col.4, lines 48-49, “…after the group payment request is received…” and lines 50-67, discloses various preset division schemes, i.e. rules, for dividing a transaction).
sending this association to a division server in order to make a division authorization request to the at least one second user in accordance with the division rule associated with the common sharing space; (at least FIG.8A, element 804a, at least col.6, lines 6-15, at least col.19, lines 25-29 and lines 40-46).
ordering a banking transaction between a bank account of the at least one second user and the bank account of the first user in accordance with a division sum obtained using the division rule of the common sharing space; (at least col.4, lines 23-31, at least col.6, lines 55-67, at least col.7, lines 1-10 and lines 44-51, at least col.11, lines 27-36).   

	Although Ye substantially discloses the invention of claim 7 above, it appears that Ye does not explicitly disclose that the transaction information originated from a bank account or that a display is disclosed, however, Aadi discloses: 

the first banking transaction {recorded in a bank account}; (at least Abstract, “…receiving, by a bill splitting computer-based system, a single record of charge (ROC) associated with a purchase by one or more members of a group,…”, at least [0009], “transaction account” reads on bank account, at least [0013], at least [0014], at least [0040], discloses a plurality of transaction accounts of a group of which one member incurs a financial obligation in his/her account on behalf of the other members, at least claim 1).
{from a list of banking transactions that is displayed on a graphical interface of a terminal of the first user}; (at least [0030], at least [0075], at least claim 1, “a selection from one 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Aadi to the invention of Ye. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Aadi, to the known invention of Ye, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that sharing a financial obligation may be necessary among a group of which a single member pays for the entire obligation initially through their bank or transaction account, see at least [0003] and [0040] of Aadi.

Regarding Claims 13 and 14 (also 8 as being similar), Ye discloses a terminal of a first user, which comprises, in order to implement a request to automatically divide a sum of a first banking transaction between the first user and at least one second user: a processor; and a non-transitory computer-readable medium comprising instructions stored thereon, (at least FIG.8A, at least col.2, lines 10-26) which when executed by the processor configure the terminal of the first user to: 
define, through a sharing identifier, a common sharing space between the first user and at least the second user, the common sharing space comprising identifiers of the first user and at least the second user who are the subject of the sharing and at least one banking transaction division rule; (at least col.3, lines 31-39, at least col.4, lines 1-5, discloses a 
display on a graphical interface {……} and a selectable element for selecting a request to divide the first banking transaction {……} of said first user in the displayed list; (at least col.2, lines 10-26, “…a control for requesting payment from the pre-established conversation group; detecting an input from the user invoking the control for requesting payment from the pre-established conversation group;…”, at least col.14, lines 52-59, at least col.16, lines 47-56). 
associate the first banking transaction with the defined sharing identifier; (at least FIG.1, element S102, a payment scheme is determined based on the transaction, at least col.2, lines 20-26, a request is posted to the pre-established group, at least col.4, lines 6-22).
-6-send this association to a division server in order to make a division authorization request to the at least one second user in accordance with the division rule associated with the common sharing space; (at least FIG.8A, element 804a, at least col.6, lines 6-15, at least col.19, lines 25-29 and lines 40-46).
order a banking transaction between a bank account of the at least one second user and the bank account of the first user in accordance with a division sum obtained using the division rule of the common sharing space; (at least col.4, lines 23-31, at least col.6, lines 55-67, at least col.7, lines 1-10 and lines 44-51, at least col.11, lines 27-36).   



{a list of banking transactions};{recorded in a bank account}; (at least Abstract, “…receiving, by a bill splitting computer-based system, a single record of charge (ROC) associated with a purchase by one or more members of a group,…”, at least [0009], “transaction account” reads on bank account, at least [0013], at least [0014], at least [0040], discloses a plurality of transaction accounts of a group of which one member incurs a financial obligation in his/her account on behalf of the other members, at least claim 1; at least [0030], at least [0075], at least claim 1, “a selection from one or more members of the group of one or more of the ROCs from the plurality of ROCs associated with the shared financial obligation to create member-selected ROCs;”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Aadi to the invention of Ye. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Aadi, to the known invention of Ye, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that sharing a financial obligation may be necessary among a group of which a single member pays for the entire obligation initially through their bank or transaction account, see at least [0003] and [0040] of Aadi.

Regarding Claim 2, Aadi further discloses the method as claimed in claim 1, wherein:
the division rule is determined based on a sum of at least one credit transaction in a bank account of the first user and on a sum of at least one credit transaction in a bank account of the second user; (at least [0016], “Each member of a group may be further associated with a shared financial obligation, as for example, an obligation incurred as a result of a shared transaction.”, at least [0022-0024], discloses multiple ways to determine a total amount and the division rule applied, at least claim 1).   

Regarding Claim 3, Ye further discloses the method as claimed in claim 1, wherein:
the division rule is validated by the first and the at least one second user prior to sending the division authorization request; (at least FIG.7, element 704, “predetermined payment scheme”, at least FIG.8A, “Accepted”, at least col.19, lines 40-46).   

Regarding Claim 4, Aadi further discloses the method as claimed in claim 1, wherein:
the obtained first banking transaction is selected before obtaining the first banking transaction in accordance with at least one feature of said first banking transaction; (at least [0041], “…a group member may review ROCs to select one or more ROCs which should be included as part of a shared financial obligation.”, at least [0042], at least [0043]).  

Regarding Claim 5, 
the obtained first banking transaction is selected before obtaining the first banking transaction in accordance with a payment means used to perform the transaction; (at least [0014], discloses that a ROC can be determined from the transaction account associated with any type of transaction).  

Regarding Claim 10, Ye further discloses the device according to claim 9, wherein:
the device is comprised in an automatic division server; (at least FIG.4, element S402, at least col.3, lines 33-34).  

Regarding Claim 11, Ye further discloses the device according to claim 9, wherein:
the device is comprised in a terminal; (at least col.10, lines 24-30).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ye et al.(US 10,235,663)(Ye hereinafter) in view of Aadi et al. (US 2017/0286941)(Aadi hereinafter) and further in view of Bishop et al. (US 8,275,704)(Bishop hereinafter)

Regarding Claim 6, the combination of disclosures of Ye and Aadi substantially disclose the invention of claim 1 above, however, the combination of disclosures of Ye and Aadi does not explicitly disclose, however, Bishop discloses:
The method as claimed in claim 1, wherein:
credit transactions are associated with a first division rule, and debit transactions are associated with a second division rule separate from the first division rule; (at least col.33, lines 16-67, discloses dynamic and predetermined allocation rules based on a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Bishop to the combination of disclosures of Ye and Aadi. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Bishop, to the combination of disclosures of Ye and Aadi, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that having specific rules for allocating or dividing a payment among a plurality of accounts based on the type of account leads to optimizing the consumer’s goals, see col.33, lines 28-44.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/30/2021